Title: To James Madison from William W. Love, 12 July 1815
From: Love, William W.
To: Madison, James


                    
                        
                            Deare Sir
                        
                        Fort Johnson South Carolina July the 12th 1815
                    
                    I as one of your Humble subjects Have persumed to make known to you my Greavences a Soldier of the 18th Regt of United States Infantry under the Command of Capt William C Taylor on this Habour And the respect he pays to his Soldiers is I Believe Satisfactory to them every one But there Certainly are grand impositions on the Soldiers From Some quarter and from what Source it rises I am not able to assertain there has ben men in The Service at this place two and twenty Months and have never Receivd any pay Untill a few Days ago and then not But A part of their pay and this Certainly is Contrary to the Regulations made by our Free and independant goverment and Sancioned By your excellancy they have paid them But one half of their Bounty When enlisted and promissed the Balance when they Joind the Regt Which they have faild to Do and have faild in all their promisses which they have made In allmost every instant to the Disgrace of the Declared independance of the united States goverment has Constituted us free Men and has provided for us to receive our pay every two months and our Bounty one half When we inlist and the other when we Join The Regt we have Volentarily Sold our freedom For these promisses we have left our fathers Mothers Sisters and Brothers and Some their

Wives and Children and this Done in the Extremity of war when the gun Scalping Knife and hachet was active on the frontiere Displaying their Savige Barbarity on greate and Small and his magestys Ships Swarming round our Shores threatning Us with Dessolation this was what enduced me to enlist But now every Faculty of my Soul mourns Deprived of the Benefit of Society and one Volly of oaths after another Salutes My eares and Knowing you to Be the only person that Can extri Cate Me from the Service I humbly pray your excellency to grant me a Discharg and Curtale me on the Land Bounty and let that Be to Defra the expence in a Small Degree of the war that has Ben so fatal to our popelarity and I pledg my honour that Should we Be again invaded I will pick up my Muskit and meet the hauty foe To Repell their Fury and I hope you will pardon a pore Soldier for the assureance of petitioning you in this Way and if it is a concistent petition I hope you will grant it and after My cincear prayrs for your prosperity in Life and suckcess on your Seat To Subscribe myself your humble Soldier
                    
                        Wm. L—W. W. LoveSon of Col Samuel Loveof Virginia
                    
                